Citation Nr: 9912534	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  97-12 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
peptic ulcer disease.

2.  Entitlement to an increased rating for anxiety 
disorder/post-traumatic stress disorder, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel



INTRODUCTION

The veteran served on active duty from March 1941 to 
September 1945.  He was a prisoner of war of the German 
government from December 1944 to April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied a rating in excess of 10 
percent for the service-connected anxiety disorder, denied 
service connection for ischemic heart disease, found that no 
new and material evidence had been submitted to reopen the 
claim for service connection for peptic ulcer disease, and 
granted service connection for peripheral neuropathy of the 
feet, right hand, and left upper extremity.  In rating 
decision of September 1997, the RO granted a 30 percent 
rating for anxiety disorder/post-traumatic stress disorder, 
effective from August 7, 1995, the date the reopened claim 
for an increased rating was received.  The RO also granted 
service connection for ischemic heart disease and that issue 
is no longer on appeal.  In a supplemental statement of the 
case, dated in September 1997, the RO advised the veteran of 
the September 1997 rating decision and also of the change in 
regulations concerning rating mental disorders.  The issues 
noted on the previous page were certified to the Board in 
March 1998.


REMAND

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement (NOD) and completed by a substantive appeal 
after a statement of the case (SOC) is furnished to the 
veteran.  Except in the case of simultaneously contested 
claims, a substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC to the appellant, or within the remainder of the 1-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b) (1998).  The date of mailing of 
the SOC will be presumed to be the same as the date of the 
SOC and the date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302(b).

It appears from the evidence of record that the veteran may 
not have filed an appeal in a timely manner with regard to 
the issues noted above.  Notification of the March 1996 
rating decision was mailed to the veteran on March 27, 1996.  
The evidence demonstrates that he received the notification.  
After the veteran filed a NOD in October 1996, the RO issued 
an SOC on November 8, 1996, and provided the veteran with the 
proper notice requirements for completing his appeal.  As the 
date the letter of notification of the March 1996 rating 
decision was issued was March 27, 1996, and the SOC was 
mailed on November 8, 1996, the veteran had until March 27, 
1997, to file his substantive appeal, which is the later date 
of 60 days from November 8, 1996, or the remainder of the 1-
year period from March 27, 1996.  The veteran's substantive 
appeal was dated April 2, 1997, and received on April 8, 
1997.  Because there is no postmark date available, and 
presuming that the veteran mailed his substantive appeal, the 
postmark date is considered to be 5 days prior to receipt of 
the document.  38 C.F.R. § 20.305(a) (1998).  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays are 
excluded.  38 C.F.R. § 20.305(a).  Accordingly, even 
presuming that the veteran's substantive appeal was 
postmarked on April 2, 1997 (although the presumed postmark 
date could go back to April 1, the document is dated April 2 
and could not have been postmarked prior to that date), this 
date appears to be several days past the filing deadline.  
The evidence of record demonstrates that the veteran had 
received the proper notice of the filing deadline and had an 
appointed representative to help him in his appeal.

An extension of the 60-day period for filing a substantive 
appeal may be granted for good cause.  38 C.F.R. § 20.303 
(1998).  However, a request for such an extension must be in 
writing and must be made prior to expiration of the time 
limit for filing the substantive appeal.  38 C.F.R. § 20.303.  
A review of the evidence of record does not demonstrate that 
the veteran requested an extension or that one was granted.

Although the appeal of these two issues was certified to the 
Board, certification of appeals is used for administrative 
purposes and does not serve to either confer or deprive the 
Board of jurisdiction over an issue.  38 C.F.R. § 19.35 
(1998).

The Board notes that the RO denied the issues on the merits 
and apparently did not initially consider whether the appeal 
was filed in a timely manner.  The issue of timeliness of the 
appeal is inextricably intertwined with the Board's 
adjudication.  Whether a substantive appeal has been filed on 
time is an appealable issue.  Accordingly, the RO must 
initially determine whether the appeal was filed in a timely 
manner and provide the veteran with the opportunity to appeal 
that determination.  See Marsh v. West, 11 Vet. App. 468 
(1998) (NOD was not timely filed and Board correctly found 
that an untimely NOD deprives it of jurisdiction to consider 
the merits of an appeal; however, the U.S. Court of Appeals 
for Veterans Claims (Court) (formerly known as the U.S. Court 
of Veterans Appeals) concluded that the Board violated due 
process by failing to address whether its sua sponte 
consideration of the question of timeliness of the NOD, 
without first according the veteran an opportunity to submit 
evidence or argument on that question, was prejudicial).

It is important to note that a determination that the appeal 
of the March 1996 rating decision was untimely has no effect 
on the subsequent rating decision rendered in September 1997.  
The result of a determination that the appeal of the March 
1996 rating decision was untimely is that the rating decision 
would become final and not appealable to the Board unless 
there was clear and unmistakable error in that rating 
decision.

Accordingly, this case is REMANDED to the RO for the 
following action:

1. The veteran should be given an 
opportunity to submit any argument or 
evidence he desires concerning the issue 
of whether he submitted a timely 
substantive appeal with regard to the 
March 1996 rating decision.

2. The RO should then adjudicate the 
issue of whether a timely substantive 
appeal has been filed with regard to the 
March 1996 rating decision.  The veteran 
and his representative should be notified 
of the decision and of the veteran's 
appellate rights and afforded the 
appropriate opportunity to respond.  
Thereafter, the claim's file should be 
returned to the Board for further 
appellate review.  

The purpose of this REMAND is to satisfy due process 
requirements and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







